EXHIBIT 10.15
 
Office Centre Service Agreement (Venture House, Arlington Square, Downshire Way,
Bracknell, United Kingdom) commencing March 1, 2008
 
 
REGUS Business Centre Service Agreement


Service Agreement Type:
x Office
 
Agreement Date:
October 24, 2007
     
Pivotal Ref No:
 



Bracknell, Arlington Square
 
Business Centre Bank Details
Address
Venture House, Arlington Square, Downshire Way
 
Bank Name
National Westminster Bank Plc
Address
Bracknell, RG12 1WA
 
Sort code:
60 23 40
Address
United Kingdom
 
Account number:
65735331



Client Details (not a Regus Centre address)
Company Name:
Convera Technologies International Ltd
Company Number
 
Address:
Radlus Court Eastern Rd,
Contact Name:
Ian Fletcher
City:
Bracknell
Title:
 
Postal Code:
RG12 2UP
Telephone:
01344 781800
Email Address:
rsullivan@convera.co.uk
Fax:
 
Emergency Contact:
 
Emergency Phone:
 



Invoicing details (if different)
Company Name:
 
Contact Name:
 
Address:
 
Title:
 
City:
 
Telephone:
 
Postal Code:
 
Fax:
 



The standard fee (excluding VAT)
Office Number
Market Office Price per Month £
Monthly Office Price £
Number of workstations
Total per Month £
Comments
135
£6,310.00
£4,732.50
12 to 15
£4,732.50
321’ offer Price
133
£2,290.00
£1,717.50
4 to 5
£1,717.50
321’ offer Price
       
£0.00
         
£0.00
         
£0.00
         
£0.00
         
£0.00
     
Total per Month £
 
£6,450.00
 





Initial Payment
Monthly Office Payment
£6,450.00
 
Security Deposit 2
£12,900.00
__Check if Renewal
17.5% VAT
£1,128.75
 
Total Initial Payment
£20,478.75
Monthly Payment:
Total Monthly Payment (excl. of services)
£7,578.75
     



Length of Agreement
Start date (DD/MM/YY):
1st March 2008
End date (DD/MM/YY)
28th Feb 2009



Comments
Office at ‘321’ offer price and FREE rent Feb 08 pending prompt confirmation of
order. Price also includes; rent, utility bills - all electricity, air
conditioning, lighting, heating, power, rates, furniture (desk, pedestal,
telephone & chair), daily cleaning, service charges, reception and services,
business centre manager and supporting team, on site deli restaurant, top of the
range security, 24 hour access to the centre, maintenance, free team parking
subject to availability, visitors and disabled parking spaces, buildings
insurance, access to Regus business lounges globally. IT & Telecoms as per Regus
service guide.







__Check here if you do not consent to Regus processing data in accordance with
Claude 27 of this agreement.


We are REGUS (UK) LIMITED of 3000 Hillswood Drive, Chertsey, Surrey, KT16 ORS.


This Agreement incorporates our terms of business set out on attached Terms of
Business which you confirm you have read and understood. We both agree to comply
with those terms and our obligations as set out in them. Note that the Agreement
does not come to an end automatically. See “Bringing your Agreement to an end”




Name (printed) /s/Graham Charlesworth
 
Name (printed) Sarah Simmons
Title (printed) Vice President
 
Title (printed) General Manager
Date (DD/MM/YY) 25/10/2007
 
Date (DD/MM/YY) 24/10/2007
SIGNED on your behalf (Client)
 
SIGNED on our behalf



 
Contact: 0870 880 8484 www.regus.com Regus
 
 

--------------------------------------------------------------------------------




USING REGUS BUSINESS CENTRES
1.We are Regus (UK) Limited. These are our terms of business. They apply to the
service agreement which you have signed (which we refer to simply as your
agreement). Your agreement supersedes any previous agreement you may have with
us for the same services and contains all terms we have agreed.


STANDARD SERVICES INCLUDED IN YOUR STANDARD FEE
2.  Furnished office accommodation: We are to provide the number of serviced and
fully furnished rooms for which you have agreed to pay in the business centre
stated in your agreement. Your agreement lists the rooms we have initially
allocated for your use. You will have a non-exclusive right to the rooms
allocated to you. Occasionally we may need to allocate different rooms, but
these will be of equivalent size and we will try to agree these with you in
advance.
3.  Office services: We are to provide during normal opening hours Monday to
Friday the services listed in the relevant service description(s) and available
on request. We are happy to discuss special arrangements for use of these
services outside our normal opening hours. All of the optional services are
subject to the availability of our centre staff at the time of any service
request. We will endeavor to deal with a service request at the earliest
opportunity, but will not be held responsible for any delay.
If in our opinion, we decide that a request for any particular Business Service
is excessive, we reserve the right to charge an additional fee at our usual
published rates based on the time taken to complete the service.


USING THE ACCOMMODATION
4.  On moving In: You will be asked to sign an inventory of all accommodation,
furniture and equipment you are permitted to use, together with a note of its
condition, and details of the keys or entry cards Issued to you. You may only
have as many people working in your accommodation as there are workstations.
5.  The nature of your business: You must only use the accommodation for office
purposes, and only for the business stated in your agreement or subsequently
agreed with us. Office use of a "retail" nature, involving frequent visits by
members of the public, is not permitted. You must not carry on a business which
competes with our business of providing serviced office accommodation. You must
not solicit Regus clients either directly or indirectly. You must not use the
name Regus in any way in connection with your business.
6.  Your name and address: You may only carry on that business in your name or
some other name that we previously agree. At your request and cost we will
include that name in the house directory at the business centre, where this is
available, You must not put up any signs on the doors to your accommodation or
anywhere else which is visible from outside the rooms you are using,
7.  Taking care of our property: You must take good care of all parts of the
business center, its equipment, fixtures, fittings and furnishings which you
use. You must not alter any part of it. You are liable for any damage caused by
you or those in the business centre with your permission or at your invitation.
8.  Office furniture and equipment: You must not install any furniture or office
equipment, cabling, IT or telecoms connections without our consent, which we may
refuse at our absolute discretion.
9.  Keys and security: Any keys or entry cards which we let you use remain our
property at all times. You must not take any copies of them or allow anyone else
to use them without our consent. Any loss must be reported to us immediately and
you must pay the cost of replacement keys or cards and or changing locks, if
required. If you are permitted to use the business centre outside normal working
hours it is your responsibility to lock the doors to your accommodation and to
the business centre when you leave.
10.  Comply with the law: You must comply with all relevant laws and regulations
in the conduct of your business, You must do nothing illegal. You must not do
anything that may interfere with the use of the business centre by us or by
others, cause any nuisance or annoyance, Increase the insurance premiums we have
to pay or cause loss or damage to us (Including to our reputation) or to the
owner of any Interest In the building which contains the business centre.
11.  Comply with house rules: You must comply with any house rules which we
impose generally on users of the business centre whether for reasons of health
and safety, fire
precautions or otherwise.
12.  Insurance: It is your responsibility to arrange insurance for your own
property which you bring into the business centre and for your own liability to
your employees and to third parties.


PROVIDING THE SERVICES
13,  Access to your accommodation: We can enter your accommodation at any time.
However, unless there is an emergency we will as a matter of courtesy try to
inform you in advance when we need access to carry out testing, repair or works
other than routine inspection, cleaning and maintenance. We will also respect
security procedures to protect the confidentiality of your business.
14.  At the start of your agreement: if for any reason we cannot provide the
accommodation stated in your agreement by the date when your agreement Is due to
start we have no liability to you for any .loss or damages but you may cancel
the agreement without penalty. We will not charge you the standard fee for
accommodation you cannot use until it becomes available.
15.  Our liability: We are not liable for any loss as a result of our failure to
provide a service as a result of mechanical breakdown, strike, delay, failure of
staff, termination of our Interest in the building containing the· business
centre or otherwise unless we do so deliberately or are negligent. We are also
not liable for any failure until you have told us about it and given us a
reasonable time to put right.
You agree (a) that we will not have any liability for any loss, damage or claim
which arises as a result of, or in connection with, your agreement and/or your
use of the services except to the extent that such loss, damage, expense or
claim is directly attributable to our deliberate act or our negligence (our
liability); and (b) that our liability will be subject to the limits set out in
the next paragraph.
We will not in any circumstances have any liability for loss of business, loss
of profits, loss of anticipated savings, loss of or damage to data, third party
claims or any consequential loss. We strongly advise you to Insure against all
such potential loss, damage expense or liability. We will be liable:

·  
without limit for personal injury or death;

·  
up to a maximum of £1 million (for anyone event or series of connected events)
for

   damage to personal property;

·  
up to a maximum equal to 125% of the total fees paid under your agreement up to

   the date on which the claim in question arises or £50,000 (whichever Is the
higher), in   respect of all other losses, damages expenses or claims,
16.  REGUSNET: We do not make any representations as to the security of our
network (or the Internet) or of any information which you place on it. You
should adopt whatever security measures (such as encryption) you believe are
appropriate to your circumstances. We cannot guarantee that a particular degree
of availability will be attained in connection with your use of the services,
You hereby warrant to us that, in the course of our provision of tile RegusNet
services to you, you will not nor will you cause us to, infringe the rights of
any third party (such as, but not limited to, using their logo without consent
on your website). You will comply with the RegusNet Rules available on request.
We warrant that the services shall be provided and performed in a professional
and workmanlike manner and shall conform to the description of the services set
out in the relevant service description(s). If we fail to provide the services
as warranted, your sole and exclusive remedy shall be the remedy of such failure
by us within a reasonable time after written notice. This warranty is in lieu of
all other terms, conditions and warranties, whether express or implied by usage,
custom, statute or otherwise, appertaining to the services and manner in which
we perform our obligations and exercise our rights.
17.  Suspension of services: We may by notice suspend the provision of services
(Including access to the accommodation) for reasons of political unrest,
strikes, or other events beyond our reasonable control, in which event payment
of the standard fee will also be suspended for the same period.


YOUR AGREEMENT
18.  The nature of your agreement: Your agreement is the commercial equivalent
of an
agreement for accommodation in a hotel. The whole of the business centre remains
our property and in our possession and control. We are giving you no Interest In
property just the right to share with us the use of the business centre so that
we can provide the services to you. The agreement Is personal to you and cannot
be transferred to anyone else. We may transfer the benefit of your agreement and
our obligations under it at any time.
19.  Duration: Your agreement lasts for the period stated in it and will then
automatically be renewed for successive periods of equal to the current term but
no less than 3 months until brought to an end by you or us. All periods shall
run to the last day of the month in which they would otherwise expire. The fees
on any renewal will be the then market price. In all other respects your
agreement will renew on the same terms and conditions.
20.  Bringing your agreement to an end: Either of us can terminate your
agreement at the end date stated In It, or at the end of any extension or
renewal period, by giving at least three months' notice to the other,
However, If your agreement, extension or renewal Is for three months or less and
one of us wishes to terminate it, the notice period Is two months or (If
shorter) one week less than the period stated in it.
21.  Ending your agreement immediately: We may put an end to your agreement
immediately by giving you notice if:
. you become insolvent, go Into liquidation or become unable to pay your debts
as
. they fall due,
. you are In breach of one of your obligations which cannot be put right or
which we
have given you notice to put right and which you have failed to put right within
. fourteen days of that notice, or
. your conduct, or that of someone at the business centre with your permission
or at
your invitation is incompatible with ordinary office use.
If we put an end to the agreement for any of these reasons it does not put an
end to any then outstanding obligations you may have and you must:
. pay for additional services you have used
. pay the standard fee for the remainder of the period for which your agreement
would have lasted had we not ended It, or (If longer) for a further period of
three
months, and
. Indemnify us against all reasonable and proper costs and losses we Incur as a
result of the termination.
22.  If the business center is not available:: In the unlikely event that we are
no longer able to provide the services and accommodation at the business centre
stated in your agreement then your agreement will end and you will only have to
pay standard fees up to the date It ends and for the additional services you
have used. We will try to find suitable alternative accommodation for you at
another Regus business centre.
23.  When your agreement ends: Upon your departure or if you, at your option,
choose to relocate to a different accommodation within the business centre a
flat fee (£75.00 per
workstation/cube) will be assessed to cover the routine cost of repainting and
redecorating the accommodation to return It to Its original condition In
addition to general maintenance to the common areas of the business centre In
which you have had access. We reserve the right to charge additional reasonable
fees for any repairs needed above and beyond normal wear and tear. If you leave
any of your own property in the business centre we may dispose of it In any way
we chose without owing you any responsibility for it or any proceeds of sale.
In order to transition your mail and telephone calls from the· business centre,
you will be
automatically entered into a continuation agreement with us on our standard
terms at the time for 3 months. Current contract terms and pricing can be
obtained through your Regus centre.
If you continue to use the accommodation when your agreement has ended:
• you are responsible for any loss, claim or liability we Incur as a result of
your
failure to vacate on time
• we may, at our discretion, permit you an extension subject to a surcharge on
the
standard fee.
24.  Employees: While your agreement is in force and for a period of six months
after it ends, you must not solicit or offer employment to any of our staff. If
you do, our loss will be deemed to be the equivalent of one year's salary for
each of the employees concerned and you must pay us damages equal to that
amount.
25.  Notices: All formal notices must be in writing.
26.  Confidentiality: The terms of your agreement are confidential. Neither of
us must disclose them without tile other's consent unless required to do so by
law or an official authority. This obligation continues after your agreement
ends.
27,  Data Protection: We will not process, disclose or transfer (Including
outside the EEA to other countries which are part of our International network
from time to time) any personal data which we hold on or In relation to you
provided unless we consider It to be reasonable and to ensure that It Is used
only to fulfill your obligations under this agreement or for work assessment and
fraud prevention or to make available Information about new or beneficial
products or services,
28:   English law applies: English law applies to your agreement. We both accept
the exclusive jurisdiction of the English Courts.


FEES
29.  Standard services: All ·fees plus VAT are payable in respect of the
services to be provided during the following month In advance In full on the
25th day (or such other day as we designate) of each month. For a period of less
than a month, the fees will be applied on a dally basis.
30.  Pay-as-you-Use services: Fees for pay-as-you-use services plus VAT are
payable in accordance with our published rates from time to time In arrears on
the 25th day (or such other day as we designate) of the month following the
calendar month In which the pay-as-you-use services were provided.
31.  Security Deposit: You will be required to pay a security deposit equivalent
to 60 days standard service fee on entering into your agreement. This will be
held by us as security for performance of all your obligations under your
agreement. The deposit, or any balance after deducting, for example, any costs
of reinstatement of assets or Information technology or
Telecommunications infrastructure incurred by us, will be returned to you no
earlier than 60 days after you have vacated the premises. The payment of the
security deposit shall not affect Regus' right to demand payment at any time In
respect of any amounts due under this agreement and accordingly you will have no
right to Insist on an offset at any time against outstanding fees
32.  Late payment: If you do not pay fees when due; we may charge interest at
the rate of 2% per month on the amounts outstanding. If you dispute any part of
an Invoice you must pay the amount not in dispute by the due date. We also
reserve the right to withhold services (including for the avoidance of doubt,
denying you access to your accommodation) while there are any outstanding fees
and Interest or you are in breach or your agreement.
33.  Annual Increase: For agreements of more than 12 months, we will increase
your current standard service fee on each and any annual anniversary of the
start date of your agreement by 4% or RPI, whichever is greater, over the
previous year.